Tompkins, Judge,

delivered the opinion of the Court.

Bragg brought an action of trespass, assault, and battery, against Brooks, and recovered a judgment for one dollar; whereupon, the Circuit Court adjudged each party to pay his own costs. Bragg appeals to this Court, to reverse the judgment.
*41The 13th section of the act concerning costs, (see Digest of 1835, p. 129,) provides, that in all actions of trespass, if, upon trial of the issue, any damage he found for the plaintiff, he shall recover his costs.
The judgment of the Circuit Court, then, is reversed, so far as the costs are concerned, and this cause will be remanded to that court, in order that it may enter up judgment for the plaintiff for his costs, in conformity with this opinion.'